DETAILED ACTION
This Office Action is in response to an amendment filed 03/19/2021.
Claims 14-15, 17-19 and 21-28 are pending.
Claims 14, 15, 17, 19, 21 and 22 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 14-15, 17-18, 21-22 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sperry (U.S. Patent Application Publication No. 2006/0129983 A1, filed 05/13/2005, published 11/16/2006).
In regard to independent claim 14, Sperry
A method comprising:
receiving a request for an electronic document by an apparatus from a user; accessing the electronic document by the apparatus from a source of electronic documents based upon the request (at least p. 2, [0021]; Figure 1 [Wingdings font/0xE0] Sperry teaches a document reproducing device 116 that receives and accesses, for digitization and/or redaction, an original document 108 into internally stored electronic page image(s) 124. The original documents 108 may be hardcopy (e.g. printed, paper), or an electronic document file, one or a plurality of electronic page images, electronic data from a printing operation, a file attached to an electronic communication or data from other forms of electronic communications);
determining by the apparatus whether the electronic document in the source of electronic documents is either a redacted form of an original document or an unredacted form of the original document (at least Abstract; pp. 3-4, [0031]-[0035]; Figure 3[Wingdings font/0xE0] Sperry teaches, in step 300, obtaining, by various methods (see p. 3, [0031]) a digitized document that has been redacted, where the content that has been redacted is replaced with machine-readable code. At step 316, a code detector 132 (see Fig. 1, p. 2, [0022] for details) is employed to determine whether the digitized document contains machine readable code, indicating that the digital document contains at least one redaction. At step 324, if the code detector 132 does not locate any machine readable code (indicating that the digitized document has not been redacted), the method proceeds to step 384 and the document is printed or viewed “as is”. If the code detector 132 does locate machine readable code in the digitized document, the method proceeds to step 340. If the machine readable code is in an invalid format the method proceeds to step 384 and the document is copied or displayed “as is”. The Examiner notes that the digitized document at this point has been determined, by the code detector 132, to have been redacted, and remains so because the machine readable code cannot be decoded because it is in an invalid format. The digitized document can be either printed or viewed as a redacted document. If the code detector 132 detects machine readable code, and the machine readable code is determined to be valid, then the method continues to step 348 where the machine readable code may eventually be decoded (see p. 4, [0034] for details and circumstances) and the digitized document printed or displayed as an unredacted document).
selecting one of
transmitting the electronic document by the apparatus to the user after the electronic document in the source of electronic documents has been determined to be the redacted form of the original document (at least pp. 3-4, [0031]-[0035]; Figure 3 [Wingdings font/0xE0] Sperry teaches at step 324 of Fig. 3, determining whether or not the digitized document contains machine readable code (indicating that the digitized document has been redacted). The digitized document is returned to the user for printing or displaying in redacted form if the digitized document is determined by the code detector 132 to include machine readable code detector 132, Sperry implies that the document is returned to the user for printing or display in an unredacted form. If machine readable codes are detected by the code detector 132 and the machine readable codes are determined to be in a valid format, the digitized document is returned to the user for printing or display in an unredacted form) (pending further checks for user’s credentials). Thus, if the digitized document is determined to have been redacted by the detection of the presence of machine readable codes, whether or not said machine readable codes are valid or invalid, the method taught by Sperry will return said digitized document to the user for printing or display); or
automatically performing a redaction operation by the apparatus caused by the apparatus having determined that the electronic document in the source of electronic documents is the unredacted form of the original document (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches at step 200 of Fig. 2, obtaining a digitized document (see p. 3, [0025] for various methods by which this is achieved). At step 215, a user, viewing the digitized document, chooses which information in the document is considered sensitive and in need or hiding or redacting. In step 230, the user defines rules for a decoding scheme for the chosen sensitive information (see p., 3, [0027]-[0028] for details). Steps 215 and 230 are repeated until all of the sensitive It is noted that no actual redaction has taken place at this point. Once the information to be redacted has been identified by the user, each of the selected sensitive information is replaced by passages of machine readable code and original human readable information is removed, as shown in step 260. The Examiner interprets that the process of redaction is carried out automatically by the system of Sperry); and
transmitting the automatically redacted electronic document by the apparatus to the user (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches, at step 275 of Fig. 2, that the completed (i.e. redacted) digitized document may be a hardcopy output document that is printed, or an electronic document for viewing or reproduction that can be saved as an image file format such as PDF, TIFF, or similar format (see p. 3, [0030] for additional details)).
where the redaction operation is performed with use of a redaction rule set stored in the apparatus comparing identification information regarding the user requesting the electronic document to user information in the redaction rule set (at least p. 3, [0027]-[0028]; Figure 2 [Wingdings font/0xE0] Sperry describes, in Fig. 2, step 230, that a user, having identified portions of content in a document that need to be redacted, define the rules of the decoding scheme for the content indicated as needing redaction. Said rules may define access rights by 

In regard to independent claim 15, Sperry teaches:
A method comprising:
scanning a paper form of a document (at least Abstract; p. 3, [0025]; Figure 2[Wingdings font/0xE0] Sperry teaches, as an initial step in redacting a document, digitizing a hardcopy (e.g. paper) format of the document using, for example, an input scanner (see Fig. 2, step 200));
automatically performing a redaction of information on the document, where the automatic redaction is initiated based upon the scanning (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches, in Fig. 2, steps in redacting a document that first digitize a hardcopy version of the document (200); in step 215, an individual identifies portions of the now digital document to be redacted; in step 230, an individual defines rules for decoding each redacted portion of the digital document; in step 260, the system automatically performs the redaction of those portions of the digital document previously identified by the individual and replaces the previously identified portions of the document with machine readable codes. The method steps illustrated in Fig. 2 of Sperry subsequent to step 200 (the digitization step) are carried out as a result of step 200 (the digitization step). That is, step 260, where the system automatically performs the redaction is a result of step 200 and subsequent steps to step 200
storing an electronic redacted form of the document as a redacted document in at least one non-transitory memory, where the storing of the electronic redacted form of the document is initiated because of the scanning (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches, in Fig. 2, steps in redacting a document that first digitize a hardcopy version of the document (200). As a last step in the method outlined in Fig. 2, step 275, the redacted digital document may be a hardcopy output (e.g. printed from the digital form of the document, now redacted), or the digital form of the redacted document may be displayed to the user, or the digital form of the redacted document may be saved as an image file format such as PDF, TIFF, etc. (see p. 3, [0030]));
storing an electronic unredacted form of the document as an unredacted document in the at least one non-transitory memory at substantially a same time the redacted document is stored in the at least one non-transitory memory, where the storing of the electronic unredacted form of the document is initiated because of the scanning (at least Abstract; p. 2, [0021]; p. 3, [0025]-[0031]; Figures 1, 2 [Wingdings font/0xE0] Sperry teaches a document reproducing system 100 that includes a document input device 116 that receives and digitizes an original document 108 into internally stored electronic page image(s) 124. The original document may be a hardcopy, an electronic document file, one or a plurality of electronic images, electronic data from a printing operation, a file attached to an electronic communication or data from other forms of electronic communication. The document input device 116 may include one or more of the following well-known devices: a copier, a xerographic system, document reproducing system 100 would work with any device suitable for printing or storing a digitized representation of a document. To summarize, Sperry teaches the steps of scanning and storing (at least internally) of a document. This scanning process is a first step in the redaction of a document (see Fig. 2, step 200, p. 3, [0025]) followed by output of a redacted document (see Fig. 2, step 275; p. 3, [0030]) to include storage of the redacted form of the document),
where the scanning initiates both the automatic redaction and the storing of the electronic unredacted form of the document (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches a document reproducing system 100 that includes a document input device 116 (e.g. copier, xerographic system, a digital image scanner (e.g., flatbed scanner or facsimile device, etc.) that (1) receives and digitizes an original document into internally stored electronic page image(s) 124. Thus, Sperry teaches the “internal storage” of original documents where the “internal storage” is triggered by the receipt and digitization of an original document using the document input device 116. Fig. 2 illustrates a process whereby an original document is entered into the document reproducing system 100 via the document input device 116, where the intention is to internally stored electronic page image(s) 124. In step 275 of Fig. 2, the completed document (e.g. the redacted version of the internally stored electronic page image(s) 124) may be printed or saved as an image file format such as a PDF, TIFF, or similar filed formats (p. 3, [0030]). Thus, Sperry also teaches storage of a redacted form of the document, where the process outlined in Fig. 2 is triggered as the result of originally having scanned an original document).

In regard to independent claim 17, Sperry teaches:
A non-transitory computer program product comprising a computer readable storage medium storing a computer program configured to perform operations when executed by digital processing apparatus, the operations comprising:
after receiving a request for an electronic document file of a document by the apparatus from a user, determining by the apparatus whether the electronic document file, which is stored in at least one non-transitory memory, is a redacted form of the document or an unredacted form of the document (at least Abstract; pp. 3-4, [0031]-[0035]; Figure 3[Wingdings font/0xE0] Sperry teaches, in step 300, obtaining, by various methods (see p. 3, [0031]) a digitized document that has been redacted, where the content that has been redacted is replaced with machine-readable code. At step 316, a code detector 132 (see Fig. 1, p. 2, [0022] for details) is employed to determine whether the digitized document contains machine readable code, indicating that the digital document contains at least one redaction. At step 324, if the code detector 132 does not locate any machine readable code (indicating that the digitized document has not 384 and the document is printed or viewed “as is”. If the code detector 132 does locate machine readable code in the digitized document, the method proceeds to step 340. If the machine readable code is in an invalid format the method proceeds to step 384 and the document is copied or displayed “as is”. The Examiner notes that the digitized document at this point has been determined, by the code detector 132, to have been redacted, and remains so because the machine readable code cannot be decoded because it is in an invalid format. The digitized document can be either printed or viewed as a redacted document. If the code detector 132 detects machine readable code, and the machine readable code is determined to be valid, then the method continues to step 348 where the machine readable code may eventually be decoded (see p. 4, [0034] for details and circumstances) and the digitized document printed or displayed as an unredacted document); and
selecting one of:
transmitting the electronic document file by the apparatus to the user after the electronic document file has been determined to be the redacted form of the document (at least pp. 3-4, [0031]-[0035]; Figure 3 [Wingdings font/0xE0] Sperry teaches at step 324 of Fig. 3, determining whether or not the digitized document contains machine readable code (indicating that the digitized document has been redacted). The digitized document is returned to the user for printing or displaying in redacted form if the digitized document is determined by the code detector 132 to include code detector 132, the document is returned to the user for printing or display in an unredacted form. If machine readable codes are detected by the code detector 132 and the machine readable codes are determined to be in a valid format, the digitized document is returned to the user for printing or display in an unredacted form). Thus, if the digitized document is determined to have been redacted by the detection of the presence of machine readable codes, whether or not said machine readable codes are valid or invalid, the method taught by Sperry will return said digitized document to the user for printing or display); or
automatically performing a redaction of information in the electronic document file caused by the apparatus having determined that the electronic document file is the unredacted form of the document (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches at step 200 of Fig. 2, obtaining a digitized document (see p. 3, [0025] for various methods by which this is achieved). At step 215, a user, viewing the digitized document, chooses which information in the document is considered sensitive and in need or hiding or redacting. In step 230, the user defines rules for a decoding scheme for the chosen sensitive information (see p., 3, [0027]-[0028] for details). Steps 215 and 230 are repeated until all of the sensitive information has been chosen and decoding rules defined for redaction by the user. It is noted that no actual redaction has taken place at this point. Once the information to be redacted has been identified by the user, each of the selected sensitive information is replaced by passages of machine readable code and original human readable information is removed, as shown in step 260. The Examiner interprets that the process of redaction is carried out automatically by the system of Sperry); and
transmitting the automatically redacted electronic document file by the apparatus to the user (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches, at step 275 of Fig. 2, that the completed (i.e. redacted) digitized document may be a hardcopy output document that is printed, or an electronic document for viewing or reproduction that can be saved as an image file format such as PDF, TIFF, or similar format (see p. 3, [0030] for additional details));
where the redaction is performed with user of a redaction rule set stored in the apparatus, where the stored redaction rule set comprises information regarding identities of authorized users which is used to authorize performance of the redaction and subsequent transmission of a redacted form of the electronic document file to the user (at least p. 3, [0027]-[0028]; Figures 2, 5 [Wingdings font/0xE0] Sperry describes, in Fig. 2, step 230, that a user, having identified portions of content in a document that need to be redacted, define the rules of the decoding scheme for the content indicated as needing redaction. Said rules may define access rights by coupling user names to authorization levels 

In regard to dependent claim 18, Sperry teaches:
after performing the redaction, automatically storing the subsequently formed redacted form of the electronic document in the at least one non-transitory memory (at least p. 3, [0030]-[0031]; Figures 2-3 [Wingdings font/0xE0] Sperry teaches storage of the redacted document in either printed or electronic form. The electronic form is presumed to be stored for future access (e.g. for process described in [0031]; Fig. 3 where step 308 has the system capturing or retrieving from storage a redacted document)).

In regard to independent claim 21, Sperry teaches:
A method comprising:
receiving a request for an electronic document by an apparatus from a user; accessing the electronic document by the apparatus, from a source of electronic documents, based upon the receipt of the request (at least p. 2, [0021]; Figure 1 [Wingdings font/0xE0] Sperry teaches a document reproducing device 116 that receives and accesses, for digitization and/or redaction, an original document 108 into internally stored electronic page image(s) 124. The original documents 108
determining, by the apparatus, whether the electronic document accessed from the source of electronic documents is a modified form of an original document or an unmodified form of the original document (at least Abstract; pp. 3-4, [0031]-[0035]; Figure 3[Wingdings font/0xE0] Sperry teaches, in step 300, obtaining, by various methods (see p. 3, [0031]) a digitized document that has been redacted, where the content that has been redacted is replaced with machine-readable code. At step 316, a code detector 132 (see Fig. 1, p. 2, [0022] for details) is employed to determine whether the digitized document contains machine readable code, indicating that the digital document contains at least one redaction. At step 324, if the code detector 132 does not locate any machine readable code (indicating that the digitized document has not been redacted), the method proceeds to step 384 and the document is printed or viewed “as is”. If the code detector 132 does locate machine readable code in the digitized document, the method proceeds to step 340. If the machine readable code is in an invalid format the method proceeds to step 384 and the document is copied or displayed “as is”. The Examiner notes that the digitized document at this point has been determined, by the code detector 132, to have been redacted, and remains so because the machine readable code cannot be decoded because it is in an invalid format. The digitized document can be either printed or viewed as a redacted document. If the code detector 132 detects machine readable code, and the machine readable code is determined to be valid, then the method continues to step 348 where the machine readable code may eventually be decoded (see p. 4, [0034] for 
selecting one of:
transmitting the electronic document by the apparatus to the user after the electronic document in the source of electronic documents has been determined to be the modified form of the original document (at least pp. 3-4, [0031]-[0035]; Figure 3 [Wingdings font/0xE0] Sperry teaches at step 324 of Fig. 3, determining whether or not the digitized document contains machine readable code (indicating that the digitized document has been redacted). The digitized document is returned to the user for printing or displaying in redacted form if the digitized document is determined by the code detector 132 to include machine readable code, but the machine readable code is in an invalid format. If no machine readable code is detected by the code detector 132, the document is returned to the user for printing or display in an unredacted form. If machine readable codes are detected by the code detector 132 and the machine readable codes are determined to be in a valid format, the digitized document is returned to the user for printing or display in an unredacted form). Thus, if the digitized document is determined to have been redacted by the detection of the presence of machine readable codes, whether or not said machine readable codes are valid or invalid, the method taught by Sperry will return said digitized document to the user for printing or display), or
automatically performing a modification operation with the electronic document caused by the apparatus having determined that the electronic document is an unmodified form of the original document (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches at step 200 of Fig. 2, obtaining a digitized document (see p. 3, [0025] for various methods by which this is achieved). At step 215, a user, viewing the digitized document, chooses which information in the document is considered sensitive and in need or hiding or redacting. In step 230, the user defines rules for a decoding scheme for the chosen sensitive information (see p., 3, [0027]-[0028] for details). Steps 215 and 230 are repeated until all of the sensitive information has been chosen and decoding rules defined for redaction by the user. It is noted that no actual redaction has taken place at this point. Once the information to be redacted has been identified by the user, each of the selected sensitive information is replaced by passages of machine readable code and original human readable information is removed, as shown in step 260. The Examiner interprets that the process of redaction is carried out automatically by the system of Sperry); and
transmitting the automatically modified electronic document by the apparatus to the user (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches, at step 275
where the modification operation is performed with use of a redaction rule set stored in the apparatus comparing identification information regarding the user requesting the electronic document to user information in the stored redaction rule set (at least p. 3, [0027]-[0028]; Figures 2, 5 [Wingdings font/0xE0] Sperry describes, in Fig. 2, step 230, that a user, having identified portions of content in a document that need to be redacted, define the rules of the decoding scheme for the content indicated as needing redaction. Said rules may define access rights by coupling user names to authorization levels for access to sensitive information passages. Fig. 5 depicts a decoded version of these rules).

In regard to independent claim 22, Sperry teaches:
A method comprising:
scanning a document (at least Abstract; p. 3, [0025]; Figure 2[Wingdings font/0xE0] Sperry teaches, as an initial step in redacting a document, digitizing a hardcopy (e.g. paper) format of the document using, for example, an input scanner (see Fig. 2, step 200)).
automatically performing a modification of information from the document. where the automatic modification is initiated based upon the scanning (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches, in Fig. 2, steps in redacting a document that first digitize a hardcopy version of the document (200); in step 215, an individual identifies portions of the now digital document to be redacted; in step 230, an individual defines rules for decoding each redacted portion of the digital document; in step 260, the system automatically performs the redaction of those portions of the digital document previously identified by the individual and replaces the previously identified portions of the document with machine readable codes. The method steps illustrated in Fig. 2 of Sperry subsequent to step 200 (the digitization step) are carried out as a result of step 200 (the digitization step). That is, step 260, where the system automatically performs the redaction is a result of step 200 and subsequent steps to step 200);
subsequently storing an electronic modified form of the document as a modified document file in at least one non-transitory memory, where the storing of the electronic modified form of the document is initiated because of the scanning (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches, in Fig. 2, steps in redacting a document that first digitize a hardcopy version of the document (200). As a last step in the method outlined in Fig. 2, step 275, the redacted digital document may be a hardcopy output (e.g. printed from the digital form of the document, now redacted), or the digital form of the redacted document may be displayed to the user, or the digital form of the redacted document may be saved as an image file format such as PDF, TIFF, etc. (see p. 3, [0030])); and
storing an electronic file of an unmodified form of the document in the at least one non-transitory memory at substantially a same time the modified document file is stored in the at least one non-transitory memory (at least Abstract; p. 2, [0021]; p. 3, [0025]-[0031]; Figures 1, 2 [Wingdings font/0xE0] Sperry teaches a document reproducing system 100 that includes a document input device 116 original document 108 into internally stored electronic page image(s) 124. The original document may be a hardcopy, an electronic document file, one or a plurality of electronic images, electronic data from a printing operation, a file attached to an electronic communication or data from other forms of electronic communication. The document input device 116 may include one or more of the following well-known devices: a copier, a xerographic system, a digital image scanner (e.g., a flatbed scanner or a facsimile device), a disk reader having a digital representation of a document on removable media (CD, floppy disk, rigid disk, tape, or other storage medium) therein, or a hard disk or other digital storage media having one or more document images recorded thereon. Those skilled in the art will recognize that the document reproducing system 100 would work with any device suitable for printing or storing a digitized representation of a document. To summarize, Sperry teaches the steps of scanning and storing (at least internally) of a document. This scanning process is a first step in the redaction of a document (see Fig. 2, step 200, p. 3, [0025]) followed by output of a redacted document (see Fig. 2, step 275; p. 3, [0030]) to include storage of the redacted form of the document);
where the storing of the electronic modified form of the document and the storing of the electronic file of the unmodified form of the document are both initiated because of the scanning (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches a document reproducing system 100 that includes a document input device 116 (e.g. copier, xerographic system, a digital image internally stored electronic page image(s) 124. Thus, Sperry teaches the “internal storage” of original documents where the “internal storage” is triggered by the receipt and digitization of an original document using the document input device 116. Fig. 2 illustrates a process whereby an original document is entered into the document reproducing system 100 via the document input device 116, where the intention is to redact portions of the document represented by the internally stored electronic page image(s) 124. In step 275 of Fig. 2, the completed document (e.g. the redacted version of the internally stored electronic page image(s) 124) may be printed or saved as an image file format such as a PDF, TIFF, or similar filed formats (p. 3, [0030]). Thus, Sperry also teaches storage of a redacted form of the document, where the process outlined in Fig. 2 is triggered as the result of originally having scanned an original document).

In regard to dependent claim 26, Sperry teaches:
receiving a request for an electronic document by an apparatus from a user; accessing the electronic document by the apparatus from a source of electronic documents based upon the request (at least Abstract; pp. 3-4, [0031]-[0035]; Figure 3[Wingdings font/0xE0] Sperry teaches, in Fig. 3, method steps in unredacting a previously redacted document (see p. 3, [0025]-[0030]; Fig. 2), where the document may either be a hardcopy or digital version of the document. In step 300
determining by the apparatus if the electronic document in the source of electronic documents is either the redacted form of the document or the unredacted form of the document (at least Abstract; pp. 3-4, [0031]-[0035]; Figure 3[Wingdings font/0xE0] Sperry teaches, in Fig. 3, method steps in unredacting a previously redacted document (see p. 3, [0025]-[0030]; Fig. 2). At step 316 of Fig. 3, a code detector 132 is employed to detect any machine readable code(s) in the digitized document (indicating that the document may include a redaction). At step 324 the code detector determines whether or not the document contains any machine readable code. If the code detector 316 does not detect any machine readable code(s) in the document, then at step 384 the document is printed or viewed “as is”. If the code detector 132 detects machine readable code(s), then at step 332 a code decoder 140 extracts the digitally encoded information in the machine readable code(s). Once the machine readable code(s) are decoded, then at step 340 the code decoder 140 then determines whether the machine readable code(s) constitute a valid format. If the code decoder 140 determines that the machine readable code(s) are in an invalid format, then the method proceeds to step 384 and the document is copied “as is”. If the code decoder 140 determines that the machine readable code(s) are in a valid format, then the method continues to step 348 which determines the location in the document of each machine readable code(s). Additional method steps are carried out by an access mediator 148 to determine whether the user has the right credentials to access the redacted portions of the document (see p. 4, [0034] for details). At step 384 the document is presented to the user, and depending on their credentials, the presented document either remains (1) fully redacted (i.e., access mediator 148 determines that user wishing to gain access does not have the proper credentials (note that this is implied by Sperry)); (2) partially redacted (or partially unredacted) (again depending on the credentials of the user wishing to gain access, rules may be assigned to each machine readable code (see step 230, Fig. 2; p. 3, [0027]); or (3) completely unredacted (again depending on the credentials of the user wishing to gain access). As to step 324, if the code detector 316 does not detect any machine readable code(s) in the document, then at step 384 the document is printed or viewed “as is”, where “as is” is interpreted as indicating that the document is unredacted, since the invention of Sperry teaches that a redacted document would contain said machine readable code(s). Step 324 thus determined whether the document is a redacted document or an unredacted document);
automatically performing a redaction operation by the apparatus when the electronic document in the source of electronic documents is determined to be the unredacted form of the document (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches at step 200 of Fig. 2, obtaining a digitized document (see p. 3, [0025] for various methods by which this is achieved). At step 215, a user, viewing the digitized document, chooses which information in the document is considered sensitive and in need or hiding or redacting (the Examiner presumes at this step, the digitized document is unredacted since subsequent steps teach redacting the digitized document). In step 230, the user defines rules for a decoding scheme for the chosen sensitive information (see p., 3, [0027]-[0028] for details). Steps 215 and 230 are repeated until all of the sensitive information has been chosen and decoding rules defined for redaction by the user. It is noted that no actual redaction has taken place at this point. Once the information to be redacted has been identified by the user, each of the selected sensitive information is replaced by passages of machine readable code and original human readable information is removed, as shown in step 260. The Examiner interprets that the process of redaction is carried out automatically by the system of Sperry).
with use of a redaction rule set stored in the apparatus comparing identification information regarding the user requesting the electronic document to user information in the redaction rule set (at least p. 3, paras. [0027]-[0028]; Figure 2 [Wingdings font/0xE0] Sperry describes, in Fig. 2, step 230, that a user, having identified portions of content in a document that need to be redacted, define the rules of the decoding scheme for the content indicated as needing redaction. Said rules may define access rights by coupling user names to authorization levels for access to sensitive information passages).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 23-25 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sperry, and in further view of Light et al. (hereinafter Light, U.S. Patent Application Publication No. 2005/0015723 A1, filed 07/14/2004, published 01/20/2005).
In regard to independent claim 19, Sperry teaches:
A non-transitory computer program product comprising a computer readable storage medium storing a computer program configured to perform operations when executed by digital processing apparatus, the operations comprising:
determining by the apparatus whether an electronic document file comprises either a redacted form of a document or an unredacted form of the document (at least Abstract; pp. 3-4, [0031]-[0035]; Figure 3[Wingdings font/0xE0] Sperry teaches, in Fig. 3, method steps in unredacting a previously redacted document (see p. 3, [0025]-[0030]; Fig. 2). At step 316 of Fig. 3, a code detector 132 is employed to detect any machine readable code(s) in the digitized document (indicating that the document may include a redaction). At step 324 the code detector determines whether or not the document contains any machine readable code. If the code detector 316 does not detect any machine readable code(s) in the document, then at step 384 the document is printed or viewed “as is”. If the code detector 132 detects machine readable code(s), then at step 332 a code decoder 140 extracts the digitally encoded information in the machine readable code(s). Once the machine readable code(s) are decoded, then at step 340 the code decoder 140 then determines whether the machine readable code(s) constitute a valid format. If the code decoder 140 determines that the machine readable code(s) are in an invalid format, then the method proceeds to step 384 and the document is copied “as is”. If the code decoder 140 determines that the machine readable code(s) are in a valid format, then the method continues to step 348 which determines the access mediator 148 to determine whether the user has the right credentials to access the redacted portions of the document (see p. 4, [0034] for details). At step 384 the document is presented to the user, and depending on their credentials, the presented document either remains (1) fully redacted (i.e., access mediator 148 determines that user wishing to gain access does not have the proper credentials (note that this is implied by Sperry)); (2) partially redacted (or partially unredacted) (again depending on the credentials of the user wishing to gain access, rules may be assigned to each machine readable code (see step 230, Fig. 2; p. 3, [0027]); or (3) completely unredacted (again depending on the credentials of the user wishing to gain access). As to step 324, if the code detector 316 does not detect any machine readable code(s) in the document, then at step 384 the document is printed or viewed “as is”, where “as is” is interpreted as indicating that the document is unredacted, since the invention of Sperry teaches that a redacted document would contain said machine readable code(s). Step 324 thus determined whether the document is a redacted document or an unredacted document).
Sperry fails to explicitly teach:
determining by the apparatus whether a redaction application is operably connected to a document viewing application; and
based upon a determination that the electronic document file comprises the unredacted form of the document, causing the apparatus to prevent opening of the electronic document file by the document viewing application unless the redaction application has been determined by the apparatus to be operably connected to the document viewing application.
However, Light teaches:
determining by the apparatus whether a redaction application is operably connected to a document viewing application (at least Abstract; pp. 3-4, p. 1, [0009], [0012]; pp. 3-4, [0023]-[0024] [Wingdings font/0xE0] Light teaches a redaction application in the form of a greeking/ungreeking add-on or plug-in to “any existing applications” (see p. 1, [0009] for definition of “greeking”) to include web browsers or word processors (see pp. 3-4, [0023]-[0024]) which are interpreted as being examples of the claimed document viewing application). To perform any ungreeking on a requested document that has been previously greeked requires that the add-on or plug-in be installed and operative with the existing application (e.g. greeking/ungreeking plug-in or add-on). The previously “greeked” document (e.g. document has added metadata tags) is opened and greeked, according to the metadata tagging, prior to display. The greeking/ungreeking plug-in or add-on would appear to be required to at least ungreek any portion of the document).
based upon a determination that the electronic document file comprises the unredacted form of the document, causing the apparatus to prevent opening of the electronic document file by the document viewing application unless the redaction application has been determined by the apparatus to be operably connected to the document viewing application (at least Abstract; pp. 3-4, p. Light teaches that if a redaction application in the form of a greeking/ungreeking add-on or plug-in to “any existing applications” (see p. 1, [0009] for definition of “greeking”) to include web browsers or word processors (see pp. 3-4, [0023]-[0024]) which are interpreted as being examples of the claimed document viewing application) is installed, then a previously greeked document may be opened and ungreeked, or an ungreeked document may be opened and greeked).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Light with those of Sperry as both inventions are related aspects of document redaction. Combining Light, with Sperry provides a mechanism that prevents display of previously redacted content unredacted without the presence of redaction/unredaction software.

In regard to dependent claim 23, Sperry teaches:
determining if the electronic document is redaction protected (at least Abstract; pp. 3-4, [0031]-[0035]; Figure 3[Wingdings font/0xE0] Sperry teaches, in step 300, obtaining, by various methods (see p. 3, [0031]) a digitized document that has been redacted, where the content that has been redacted is replaced with machine-readable code. At step 316, a code detector 132 (see Fig. 1, p. 2, [0022] for details) is employed to determine whether the digitized document contains machine readable code, indicating that the digital document contains at least one redaction. At step 324, if the code detector 132 does not locate any machine readable code (indicating that the digitized document has not been redacted), the method proceeds to step 384 and the document is printed or viewed “as is”. If the code detector 132 does locate 340. If the machine readable code is in an invalid format the method proceeds to step 384 and the document is copied or displayed “as is”. The Examiner notes that the digitized document at this point has been determined, by the code detector 132, to have been redacted, and remains so because the machine readable code cannot be decoded because it is in an invalid format. The digitized document can be either printed or viewed as a redacted document. If the code detector 132 detects machine readable code, and the machine readable code is determined to be valid, then the method continues to step 348 where the machine readable code may eventually be decoded (see p. 4, [0034] for details and circumstances) and the digitized document printed or displayed as an unredacted document).
Sperry fails to explicitly teach:
after the electronic document has been determined to be redaction protected, allowing the electronic document to be opened only if a redaction application is available to allow opening of the electronic document with a redaction.
While Sperry teaches, as outlined in Fig. 3, steps in unredacting a redacted document to include steps to determine whether or not the document has been redacted (see p. 3, [0033]), there is no explicit check to determine the presence of a redaction application because Sperry appears to be a redaction/unredaction application.
However, Light teaches:
after the electronic document has been determined to be redaction protected, allowing the electronic document to be opened only if a redaction application is available to allow opening of the electronic document with a redaction (at least Light teaches that if a redaction application in the form of a greeking/ungreeking add-on or plug-in to “any existing applications” (see p. 1, [0009] for definition of “greeking”) to include web browsers or word processors (see pp. 3-4, [0023]-[0024]) which are interpreted as being examples of the claimed document viewing application) is installed, then a previously greeked document may be opened and ungreeked, or an ungreeked document may be opened and greeked).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Light with those of Sperry as both inventions are related aspects of document redaction. Combining Light, with Sperry provides a mechanism that prevents display of previously redacted content unredacted without the presence of redaction/unredaction software.

In regard to dependent claim 24, Sperry teaches:
determining if the electronic document is protected (at least Abstract; pp. 3-4, [0031]-[0035]; Figure 3[Wingdings font/0xE0] Sperry teaches, in step 300, obtaining, by various methods (see p. 3, [0031]) a digitized document that has been redacted, where the content that has been redacted is replaced with machine-readable code. At step 316, a code detector 132 (see Fig. 1, p. 2, [0022] for details) is employed to determine whether the digitized document contains machine readable code, indicating that the digital document contains at least one redaction. At step 324, if the code detector 132 does not locate any machine readable code (indicating that the digitized document has not been redacted), the method proceeds to step 384 and the document is printed or viewed “as is”. If the code detector 132 does locate machine readable code in the 340. If the machine readable code is in an invalid format the method proceeds to step 384 and the document is copied or displayed “as is”. The Examiner notes that the digitized document at this point has been determined, by the code detector 132, to have been redacted, and remains so because the machine readable code cannot be decoded because it is in an invalid format. The digitized document can be either printed or viewed as a redacted document. If the code detector 132 detects machine readable code, and the machine readable code is determined to be valid, then the method continues to step 348 where the machine readable code may eventually be decoded (see p. 4, [0034] for details and circumstances) and the digitized document printed or displayed as an unredacted document);
after the electronic document has been determined to be protected, allowing the electronic document to be opened only if a viewer application is available to allow opening of the electronic document with a different view than an original view of the electronic document, where the different view comprises at least some information from the electronic document.
While Sperry teaches, as outlined in Fig. 3, steps in unredacting a redacted document to include steps to determine whether or not the document has been redacted (see p. 3, [0033]), there is no explicit check to determine the presence of a redaction application because Sperry appears to be a specific redaction/unredaction application.
However, Light
after the electronic document has been determined to be protected, allowing the electronic document to be opened only if a viewer application is available to allow opening of the electronic document with a different view than an original view of the electronic document, where the different view comprises at least some information from the electronic document (at least Abstract; pp. 3-4, p. 1, [0009], [0012]; pp. 3-4, [0023]-[0024] [Wingdings font/0xE0] Light teaches that if a redaction application in the form of a greeking/ungreeking add-on or plug-in to “any existing applications” (see p. 1, [0009] for definition of “greeking”) to include web browsers or word processors (see pp. 3-4, [0023]-[0024]) which are interpreted as being examples of the claimed document viewing application) is installed, then a previously greeked document may be opened and ungreeked, or an ungreeked document may be opened and greeked).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Light with those of Sperry as both inventions are related aspects of document redaction. Combining Light, with Sperry provides a mechanism that prevents display of previously redacted content unredacted without the presence of redaction/unredaction software.

In regard to dependent claim 25, Sperry fails to explicitly teach:
determining by the apparatus whether a redaction application is operably connected to a document viewing application; the apparatus preventing opening of the electronic document by the document viewing application, after the electronic document has been determined to comprise the unredacted form of the original document, unless the redaction application has been determined by the apparatus to be operably connected to the document viewing application.
Light teaches:
determining by the apparatus whether a redaction application is operably connected to a document viewing application (at least Abstract; pp. 3-4, p. 1, [0009], [0012]; pp. 3-4, [0023]-[0024] [Wingdings font/0xE0] Light teaches a redaction application in the form of a greeking/ungreeking add-on or plug-in to “any existing applications” (see p. 1, [0009] for definition of “greeking”) to include web browsers or word processors (see pp. 3-4, [0023]-[0024]) which are interpreted as being examples of the claimed document viewing application). To perform any ungreeking on a requested document that has been previously greeked requires that the add-on or plug-in be installed and operative with the existing application (e.g. greeking/ungreeking plug-in or add-on). The previously “greeked” document (e.g. document has added metadata tags) is opened and greeked, according to the metadata tagging, prior to display. The greeking/ungreeking plug-in or add-on would appear to be required to at least ungreek any portion of the document); and
the apparatus preventing opening of the electronic document by the document viewing application, after the electronic document has been determined to comprise the unredacted form of the original document, unless the redaction application has been determined by the apparatus to be operably connected to the document viewing application (at least Abstract; pp. 3-4, p. 1, [0009], [0012]; pp. 3-4, [0023]-[0024] [Wingdings font/0xE0] Light teaches that if a redaction application in the form of a greeking/ungreeking add-on or plug-in to “any existing applications” (see p. 1, [0009] for definition of “greeking”) to include web browsers or word processors (see pp. 3-4, [0023]-[0024]) which are interpreted as being examples of the claimed document viewing application) is installed, then a previously greeked document may be opened and ungreeked, or an ungreeked document may be opened and greeked).
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Light with those of Sperry as both inventions are related aspects of document redaction. Combining Light, with Sperry provides a mechanism that prevents display of previously redacted content unredacted without the presence of redaction/unredaction software.

In regard to dependent claim 27, Sperry teaches:
based upon receiving a request by an apparatus for the electronic document file or the document from a user, accessing the electronic document file by the apparatus from a source of electronic document files (at least p. 2, [0021]; Figure 1 [Wingdings font/0xE0] Sperry teaches a document reproducing device 116 that receives and accesses, for digitization and/or redaction, an original document 108 into internally stored electronic page image(s) 124. The original documents 108 may be hardcopy (e.g. printed, paper), or an electronic document file, one or a plurality of electronic page images, electronic data from a printing operation, a file attached to an electronic communication or data from other forms of electronic communications) and
cause automatic performing of a redaction operation by the apparatus when the electronic document file in the source of electronic document files is determined to comprise the unredacted form of the document (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches at step 200 of Fig. 2, obtaining a digitized document (see p. 3, [0025] for various methods by which this is achieved). At step 215, a user, viewing the digitized document, chooses which information in the document is considered 230, the user defines rules for a decoding scheme for the chosen sensitive information (see p., 3, [0027]-[0028] for details). Steps 215 and 230 are repeated until all of the sensitive information has been chosen and decoding rules defined for redaction by the user. It is noted that no actual redaction has taken place at this point. Once the information to be redacted has been identified by the user, each of the selected sensitive information is replaced by passages of machine readable code and original human readable information is removed, as shown in step 260. The Examiner interprets that the process of redaction is carried out automatically by the system of Sperry) and
with use of a redaction rule set stored in the apparatus comparing identification information regarding the user requesting the electronic document file or the document to user information in the redaction rule set (at least p. 3, [0027]-[0028]; Figure 2 [Wingdings font/0xE0] Sperry describes, in Fig. 2, step 230, that a user, having identified portions of content in a document that need to be redacted, define the rules of the decoding scheme for the content indicated as needing redaction. Said rules may define access rights by coupling user names to authorization levels for access to sensitive information passages).

In regard to dependent claim 28, Sperry teaches:
based upon scanning a paper form of the document (at least Abstract; p. 3, [0025]; Figure 2[Wingdings font/0xE0] Sperry teaches, as an initial step in redacting a document, digitizing a hardcopy (e.g. paper) format of the document using, for example, an input scanner (see Fig. 2, step 200
automatically performing a redaction of information on the document, where the automatic redaction is initiated based upon the scanning (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches, in Fig. 2, steps in redacting a document that first digitize a hardcopy version of the document (200); in step 215, an individual identifies portions of the now digital document to be redacted; in step 230, an individual defines rules for decoding each redacted portion of the digital document; in step 260, the system automatically performs the redaction of those portions of the digital document previously identified by the individual and replaces the previously identified portions of the document with machine readable codes. The method steps illustrated in Fig. 2 of Sperry subsequent to step 200 (the digitization step) are carried out as a result of step 200 (the digitization step). That is, step 260, where the system automatically performs the redaction is a result of step 200 and subsequent steps to step 200).
storing the redacted form of the document in at least one non-transitory memory, where the storing of the redacted form of the document is initiated because of the scanning (at least p. 3, [0025]-[0030]; Figure 2 [Wingdings font/0xE0] Sperry teaches, in Fig. 2, steps in redacting a document that first digitize a hardcopy version of the document (200). As a last step in the method outlined in Fig. 2, step 275, the redacted digital document may be a hardcopy output (e.g. printed from the digital form of the document, now redacted), or the digital form of the redacted document may be displayed to the user, or the digital form of the redacted document may be saved as an image file format such as PDF, TIFF, etc. (see p. 3, [0030])) and
storing the unredacted form of the document in the at least one non-transitory memory at substantially a same time the redacted form of the document is stored in the at least one non-transitory memory, where the storing of the unredacted form of the document is initiated because of the scanning (at least Abstract; p. 2, [0021]; p. 3, [0025]-[0031]; Figures 1, 2 [Wingdings font/0xE0] Sperry teaches a document reproducing system 100 that includes a document input device 116 that receives and digitizes an original document 108 into internally stored electronic page image(s) 124. The original document may be a hardcopy, an electronic document file, one or a plurality of electronic images, electronic data from a printing operation, a file attached to an electronic communication or data from other forms of electronic communication. The document input device 116 may include one or more of the following well-known devices: a copier, a xerographic system, a digital image scanner (e.g., a flatbed scanner or a facsimile device), a disk reader having a digital representation of a document on removable media (CD, floppy disk, rigid disk, tape, or other storage medium) therein, or a hard disk or other digital storage media having one or more document images recorded thereon. Those skilled in the art will recognize that the document reproducing system 100 would work with any device suitable for printing or storing a digitized representation of a document. To summarize, Sperry teaches the steps of scanning and storing (at least internally) of a document. This scanning process is a first step in the redaction of a document (see Fig. 2, step 200, p. 3, [0025]) followed by output of a redacted document (see Fig. 2, step 275; p. 3, [0030]) to include storage of the redacted form of the document).


Response to Arguments

Regarding the previous rejection of independent claim 14 (Applicant makes similar amendments/arguments for independent claims 17 and 21), Applicant has amended each of these claims similarly to claim 14 reproduced below:

14.	A method comprising:
receiving a request for an electronic document by an apparatus from a user;
accessing the electronic document by the apparatus from a source of electronic documents based upon the request;
determining by the apparatus whether the electronic document in the source of electronic documents is either a redacted form of an original document or an unredacted form of the original document; and
selecting one of:
transmitting the electronic document by the apparatus to the user after the electronic document in the source of electronic documents has been determined to be the redacted form of the original document, or

automatically performing a redaction operation by the apparatus caused by the apparatus having determined that the electronic document in the source of electronic documents is the unredacted form of the original document and transmitting the automatically redacted electronic document by the apparatus to the user,

where the redaction operation is performed with use of a redaction rule set stored in the apparatus comparing identification information regarding the user requesting the electronic document to user information in the redaction rule set.

The Examiner agrees with Applicant that the previous rejection of claims 14-15, 17, 21-22 and 26 should have been under 102(b) rather than 102(e). The Examiner was assuming a filing date of 10/06/2005, but it now appears that the filing date is 05/16/2008 as this application is a CIP of the parent.
Sperry fails to teach the “selection” step.

The Examiner notes that claims 14 and 21 are proper Markush claims, see MPEP 2173.05(h), and 2117 as they recite a closed list of alternatively usable members. MPEP 2117(I): “Claim language defined by a Markush grouping requires selection from a closed group “consisting of” the alternative members." MPEP 2117(II): “Where a Markush grouping describes part of a combination or process, the members following “selected from the group consisting of” (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved.”

Note that in claims 14 and 21, the result is the same---the user receives a redacted/modified document....

Further, although a restriction/election was not performed in this application, MPEP 802.03(III)(A) recites, “Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009) (the entire element is 

Furthermore, when examining the Examiner has to give the claim BRI. These claims recite contingent limitations (if redacted/modified, transmit; if not redacted/modified, modify then transmit). MPEP 2111.04(II) discusses contingent limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”

The end result is the same---the user receives a redacted/modified document---whether or not the document was already redacted/modified or needs to be redacted/modified. So the prior art only needs to teach one step or the other. Note that this is only true for METHOD claims, such as independent claims 14 and 21.

Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924).” Therefore, “selection” would not patentably distinguish the claim from the prior art.

Regarding claim 17, which is a non-transitory computer program product claim, Applicant argues that the prior art of Sperry fails to teach the “selection step”.

It would appear that the prior art of Sperry has to at least show a “selection” step. That is, Sperry would have to show “selecting the first transmitting” step, or the second “performing redaction/transmitting” step, but it has to at least show one of these steps (note that the prior art could also show selecting from other options)…

In Sperry, the “selection” step is taught at step 324 in the case where the digitized document is found to contain machine-readable codes, indicating that the document contains redacted content. The document remains redacted if, the detected 

That is, Sperry teaches both a “selection” step and the limitation:

transmitting the electronic document file by the apparatus to the user after the electronic document file has been determined to be the redacted form of the document,

Determination as to whether a document is redacted.

The Examiner notes that, according to the originally filed Specification (see pp. 8-9, [0043]-[0044]; Figure 5), the determination of whether (or not) a document is redacted (or not) is made either through the detection (or not) of content that, according to pre-defined rules (a.k.a. rule set 32), needs to be redacted (e.g. it is sensitive, proprietary, personal, etc.).

The “pre-defined rules” may be constructed such that they identify instances of content in need of redaction in a document.

[0043] Referring also to Fig. 5, the redaction engine 30 comprises software which is adapted to identify cell (s) in a document as indicated by block 34. The redaction engine 30 is then able to identify cell (s) in the document to be excluded based upon the rule set 32 as indicated by block 36. As indicated by block 38, the redaction engine 30 can create a modified document with one or more cells redacted. For the example shown in Figs. 2 and 3, the redaction engine can identify the cells 18-29 in the original document 12, identify the cells 22, 23, 24 and 25 to be excluded based upon the rule set 32, and create the modified document 14 with the information in the cells 22-25 

That is, the redaction engine 30 applies the rule set 32 to a document presented to it, and if any of the rules in the rule set 32 identify information that, according to the particular rule, should be excluded (redacted) from the document, then the invention excludes (redacts) that information from the document.

So, if at least one rule in the rule set 32 identifies information that needs to be excluded from the document, and that information is then excluded, the document is considered at that point to be a redacted document. Alternatively, if none of the rules in the rule set 32 identify information that needs to be redacted, then the document remains unredacted.

However, the Examiner does not find any explicit explanation or examples as to how a redacted document is determined to be redacted. The invention only teaches how to determine if a document needs to be redacted.

There would have to be some characteristic(s) of a redacted document that make such a document detectable as being redacted.

One method would be to compare the redacted version with its unredacted counterpart looking for differences.


Similarly, the Specification does not explicitly describe how one determines if a document is unredacted. Applying the above examples, a document might be considered unredacted, if there were no differences found in comparing the document with its redacted counterpart, or the absence of any detectable visible or invisible indicia applied to the document. Perhaps if, by application of redaction rules to the document, no information was identified as needing redaction, then the document could be considered unredacted is another option.

The Specification does mention (see pp. 9-10, [0046]; pp. 17-18, [0063]; Fig. 7) methods to identify a type of document, including the presence of a code on the document, however, this is only used to determine the type of document, not whether the document is redacted (or not).






In regard to the previous rejection of independent claim 15 (similar amendments/arguments are made with regard to claim 22), Applicant has amended these claims as indicated below:

15.	A method comprising:
scanning a paper form of a document;
automatically performing a redaction of information on the document, where the automatic redaction is initiated based upon the scanning;
storing an electronic redacted form of the document as a redacted document in at least one non-transitory memory, where the storing of the electronic redacted form of the document is initiated because of the scanning; and
storing an electronic unredacted form of the document as an unredacted document in the at least one non-transitory memory at substantially a same time the redacted document is stored in the at least one non-transitory memory, where the storing of the electronic unredacted form of the document is initiated because of the scanning, where the scanning initiates both the automatic redaction and the storing of the electronic unredacted form of the document.

22.	A method comprising:
scanning a document;
automatically performing a modification of information from the document, where the automatic modification is initiated based upon the scanning;
subsequently storing an electronic modified form of the document as a modified document file in at least one non-transitory memory, where the storing of the electronic modified form of the document is initiated because of the scanning; and
storing an electronic file of an unmodified form of the document in the at least one non-transitory memory at substantially a same time the modified document file is stored in the at least one non-transitory memory, where the storing of the electronic modified form of the document and the storing of the electronic file of the unmodified form of the document are both initiated because of the scanning.

Applicant states that: Both the redacted document and the unredacted form of the document are stored at substantially a same time, where both of the storings are initiated based upon scanning of the paper form of the document.



The limitation “at substantially a same time” is interpreted as including storage operations for both unredacted and redacted versions of the provided document, occurring nearly at the same time, as in Sperry).

However, Sperry does not disclose or suggest storage operations for both unredacted and redacted versions of the provided document, occurring nearly at the same time.

On page 15 of the 12/12/2019 office action the Examiner stated:

While Sperry does not explicitly describe such input scanning devices as having the ability to store, at least temporarily, documents fed into, or otherwise provided to them, one of ordinary skill in the art at the time of invention would have understood that such devices, through the acts of scanning and/or digitizing were required to, at least temporarily, store the fed or otherwise provided document such that they may be subsequently processed by the device. Such subsequent processes are taught by Sperry. Thus, Sperry in interpreted as implying/teaching storage of both an unredacted (or partially redacted) and a redacted document in the process outlined by Fig, 2,

However, this does not disclose or suggest

automatically performing a redaction of information on the document, where the automatic redaction is initiated based upon the scanning;
storing an electronic redacted form of the document as a redacted document in at least one non-transitory memory, where the storing of the electronic redacted form of the document is initiated because of the scanning; and
storing an electronic unredacted form of the document as an unredacted document in the at least one non-transitory memory at substantially a same time the redacted document is stored in the at least one non-transitory memory, where the storing of the electronic unredacted form of the document is initiated because of the scanning.

Applicant states that: According to the Examiner's analysis, storing of the unredacted form of the document must happen before the redaction occurs and must happen before storing of the electronic redacted form of the document as a redacted document.

The Examiner's interpretation of Sperry as teaching/suggesting storing an electronic unredacted form of the document as an unredacted document in the at least one non-transitory memory at substantially a same time the redacted document is stored in the at least one non-transitory memory is not a reasonable interpretation because of the time it takes to cause the redaction.

See Examiner’s response citing [0076]; Fig. 24 in the original Specification below.

Applicant argues that: It is understood that the examiner must use the “broadest reasonable interpretation” in viewing the claim language. However, the examiner's interpretation of Sperry as teaching or suggesting 

automatically performing a redaction of information on the document, where the automatic redaction is initiated based upon the scanning, and that the scanning initiates both the automatic redaction and the storing of the electronic unredacted form of the document, and storing an electronic unredacted form of the document as an unredacted document in a memory at substantially a same time the redacted document is stored in the at least one non-transitory memory,

is not a reasonable interpretation in view of what is actually disclosed in Sperry.

Sperry is void of a teaching or suggestion of what is actually being claimed in claim 15, and certainly does not “anticipate” the features of claim 15.

The Examiner respectfully disagrees.

First, the Examiner notes that scanning is first mentioned at pp. 2-3, [0007] in the Original Specification:

[0007] In accordance with another aspect of the invention, a method is provided comprising [1] scanning a paper form of a document; [2] automatically performing a redaction of information on the document; and [3] storing an electronic redacted form of the document as a redacted document.

Here, only the redacted document is stored, not the unredacted document.

Next at p. 18, [0064], in the Original Specification, in part

[0064] The source of electronic documents can comprise a scanning system configured to convert hard copies of documents to electronic documents; and a database configured to store the electronic documents created by the conversion…

Thus, a scanned document is stored in a database. No mention at this point whether the document is unredacted or redacted.

[0064]…The invention can be used for a "point of scan redaction” for a scan machine or "point of copy redaction" for a copy machine. Redactions can be reflected in the tangible version by redaction indicia [E.G. TERM “REDACTED” REPLACING REDACTED TEXT], the redaction indicia identifying what categories of information have been redacted in the electronic documents. Redactions might not be identified by redaction indicia, the absence of redaction indicia masking what categories of information have been redacted in the electronic documents. …

Again, no mention of storage of redacted or unredacted versions of the document.

And finally at [0075]-[0076].

[0075] As another event driven redaction, this could comprise scanning of a document by a scanner. Thus, the invention can be used at the "point-of-scan" of an electronic form of a document. The event of scanning could automatically trigger software to redact portions of the scanned image and storage of the redacted image in a memory. Thus, the plug-in or background application could be loaded into the scanner or a server/ computer which the scanner is connected to. The redaction process might be totally unseen or unrecognized by the person doing the scanning. Alternatively, the use of the plugin or background software application for redaction could need at least some user initiation in order to activate.

Again, only mentions storage of the redacted document image in a memory. No mention of storage of the unredacted version of the document.

[0076] As seen in Fig. 24, the method can comprise scanning or otherwise creating an electronic form of a as indicated by block 110. The electronic document can be stored in unredacted form as indicated by block 112 and/or a redacted form of the document can be created as indicated by block 114. If a redacted form of the document is created, it [THE REDACTED FORM] can be stored electronically as indicated by block 116 and/or the redacted document can be printed as indicated by block 118. Referring also to Fig. 25, when storing 112 the unredacted form of the document 120 a code can be attached as indicated by block 122 to indicate that future redaction is needed.

From [0076] above, while at least one scenario has both unredacted and redacted forms of an electronic document stored, an additional step appears to be needed before storing the redacted form of the document.

This suggests that some period of time would need to be required in order to perform the step of redacting the document prior to storing the redacted form of the document. Further, the storage of the unredacted form of the document occurs before the storage of the redacted form of the document.
Hence, the Examiners previous response.

On page 15 of the 12/12/2019 office action the Examiner stated:

While Sperry does not explicitly describe such input scanning devices as having the ability to store, at least temporarily, documents fed into, or otherwise provided to them, one of ordinary skill in the 
Such subsequent processes are taught by Sperry.
Thus, Sperry in interpreted as implying/teaching storage of both an unredacted (or partially redacted) and a redacted document in the process outlined by Fig, 2,

	In regard to the previous rejection of independent claim 19 (similar arguments are made of claim 25),

based upon a determination that the electronic document file comprises the unredacted form of the document, causing the apparatus to prevent opening of the electronic document file by the document viewing application unless the redaction application has been determined by the apparatus to be operably connected to the document viewing application.

Applicant states: Paragraph [0071] of the application as filed specifically mentions that “When a user opens the stored document via his/her computer with use of a software application (such as ADOBE® ACROBAT® for example), this could trigger running of a software plug-in which automatically causes redaction of certain areas on the stored document when the document is displayed at the user’s computer.”
The application describes the stored version as an unredacted version.
Thus, when a user opens the stored unredacted document this could trigger running of a software plug-in which automatically causes redaction of certain areas on the stored document when the document is displayed at the user's computer.
As noted in paragraph [0072]: (also Fig. 23)

[0072]…an electronic form of a document could be stored in a memory with certain codes to indicate one or more areas of the form which should be redacted when the stored document is viewed in an application. The codes are preferably configured such that the stored document is not viewable unless the stored document is opened with a software application having the 

On page 27 of the office action the Examiner admitted that Sperry fails to explicitly teach:

determining by the apparatus whether a redaction application is operably connected to a document viewing application; and

based upon a determination that the electronic document file comprises the unredacted form of the document, causing the apparatus to prevent opening of the electronic document file by the document viewing application unless the redaction application has been determined by the apparatus to be operably connected to the document viewing application.

Light et al., cited by the examiner to be combined with Sperry, merely teaches redacted documents having "greeking" which is subsequently ungreeked.

There is no disclosure or suggestion of software is configured to prevent opening of the electronic document file by the document viewing application unless both
(1) the electronic document file has been determined to comprise the unredacted form of the document and
(2) the redaction application has been determined by the apparatus to be operably connected to the document viewing application

as applicant is claiming in claim 19.

Light merely teaches a process in regard to a redacted form.

Light with Sperry does not suggest what applicant is claiming in claim 19.

The above is also relevant in regard to claim 25.

	The Examiner respectfully disagrees with Applicant’s assessment of Light et al. Light teaches, in Fig. 4, selection of a “greeking-enabled application” to view a document (e.g. web browser and/or word processor). This would suggest to one of ordinary skill that such an application is required in order to open document (step 402); here the document is presumed to be “un-greeked” or “not greeked”. When a selected “un-greeked” or “not greeked” document is opened by the “greeking-enabled application”, the “greeking-enabled application” retrieves “greeking criteria” for the selected “un-greeked” or “not greeked” document and applies “greeking” according to the documents “greeking criteria”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/James H. Blackwell/
07/03/2021
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177